EXHIBIT 10.4




FIRST AMENDMENT TO

REVOLVING CREDIT AND SECURITY AGREEMENT




This First Amendment to Revolving Credit and Security Agreement (the
“Amendment”) is entered into as of the 30th day of April, 2004, by and between
SFBC INTERNATIONAL, INC., a Delaware corporation (“Borrower”), WACHOVIA BANK,
NATIONAL ASSOCIATION (the “Bank”), successor in interest to First Union National
Bank, and SOUTH FLORIDA KINETICS, INC., a Florida corporation, d/b/a SOUTH
FLORIDA BIOAVAILABILITY CLINIC, SFBC FT. MYERS, INC., a Florida corporation,
SFBC ANALYTICAL LABORATORIES, INC., a Florida corporation, SFBC NEW DRUG
SERVICES, INC., a Florida corporation, f/k/a SFBC CHARLOTTE, INC., and CLINICAL
PHARMACOLOGY INTERNATIONAL, INC., a Florida corporation (collectively, the
“Guarantor”).




W I T N E S S E T H:




WHEREAS, Borrower and Bank entered into that certain Revolving Credit and
Security Agreement dated as of September 16, 2002 (the “Original Agreement”);
and




WHEREAS, Borrower and Bank entered into that certain Amended and Restated
Revolving Credit and Security Agreement dated as of July 30, 2003 (the “Amended
and Restated Agreement”), which Amended and Restated Agreement amended,
restated, and superceded the Original Agreement in its entirety; and




WHEREAS, Borrower and Bank entered into that certain First Amendment to Amended
and Restated Credit and Security Agreement dated as of October 14, 2003 (the
“First Amendment”), which First Amendment modified the Amended and Restated
Agreement; and




WHEREAS, Borrower and Bank entered into that certain Second Amended and Restated
Revolving Credit and Security Agreement dated as of February 24, 2004 (the
“Agreement”), which Agreement amended, restated, and superceded the Amended and
Restated Agreement, as modified by the First Amendment, in its entirety; and




WHEREAS, the parties desire to modify and amend the Agreement pursuant to the
terms hereof.  Capitalized terms used herein and not otherwise defined shall
have the respective meanings assigned in the Agreement.




NOW, THEREFORE, for good and valuable considerations, the receipt of which is
hereby acknowledged, the parties do hereby modify the Agreement as follows:




1.

The recitals contained hereinabove are true and correct and are made a part
hereof.




2.

Section 7.1 of the Agreement is hereby deleted in its entirety and the following
Section 7.1 is hereby substituted in lieu thereof:




7.1  

Leverage Ratio.  Borrower, each Guarantor and each Foreign Subsidiary shall, at
all times, maintain a consolidated aggregate Leverage Ratio of not more than .75
to 1.0. “Leverage Ratio” shall be measured as the ratio of aggregate Total
Liabilities of the Borrower, each Guarantor and each Foreign Subsidiary divided
by aggregate Tangible Net Worth of the Borrower, each Guarantor and each Foreign
Subsidiary and shall be tested quarterly. "Total Liabilities" shall mean the
aggregate of all liabilities of Borrower, each Guarantor and each Foreign
Subsidiary, including capitalized leases and all reserves for deferred taxes,
and other deferred sums appearing on the liabilities side of a balance sheet and
all obligations as lessee under off-balance sheet synthetic leases of Borrower,
each Guarantor and each Foreign Subsidiary, less debt fully subordinated to Bank
on terms and conditions acceptable to Bank, all in accordance with generally
accepted accounting principles applied on a consistent basis. "Tangible Net
Worth" shall




--------------------------------------------------------------------------------

mean the aggregate of Borrower’s, each Guarantor’s and each Foreign Subsidiary’s
total assets minus Total Liabilities.  For purposes of this computation, the
aggregate amount of any intangible assets of Borrower, any Guarantor or any
Foreign Subsidiary including, without limitation, goodwill, franchises,
licenses, patents, trademarks, trade names, copyrights, service marks, and brand
names, shall be subtracted from total assets.




3.

Section 7.3 of the Agreement is hereby deleted in its entirety and the following
Section 7.3 is hereby substituted in lieu thereof:




7.3

Tangible Net Worth.  Borrower, each Guarantor and each Foreign Subsidiary shall,
at all times, maintain a consolidated aggregate Tangible Net Worth of not less
than $90,000,000.00. "Tangible Net Worth" shall mean total assets minus Total
Liabilities.  For purposes of this computation, the aggregate amount of any
intangible assets of Borrower, each Guarantor and each Foreign Subsidiary
including, without limitation, goodwill, franchises, licenses, patents,
trademarks, trade names, copyrights, service marks, and brand names, shall be
subtracted from total assets. "Total Liabilities" shall mean the aggregate of
all liabilities of Borrower, each Guarantor and each Foreign Subsidiary
including capitalized leases and all reserves for deferred taxes, and other
deferred sums appearing on the liabilities side of a balance sheet and all
obligations as lessee under off-balance sheet synthetic leases of Borrower, each
Guarantor and each Foreign Subsidiary, less debt fully subordinated to Bank on
terms and conditions acceptable to Bank, all in accordance with generally
accepted accounting principles applied on a consistent basis.




4.

Borrower acknowledges, represents, warrants and confirms to Bank that: (i) the
Note, the Agreement and the other Loan Documents, as amended or modified to
date, are valid and binding upon Borrower and enforceable in accordance with the
respective terms thereof; (ii) all of the terms, covenants, conditions,
representations, warranties and agreements contained in the Loan Documents are
hereby ratified and confirmed in all respects; (iii) there are no defenses,
setoffs, counterclaims, cross-actions or equities in favor of Borrower to or
against the enforcement of the Note, the Agreement or the other Loan Documents;
(iv) no oral representations, statements, or inducements have been made by Bank
with respect to the Loan, this Amendment or any Loan Document; and (v) Bank is
under no obligation to further amend or modify the Agreement or any other Loan
Document.




5.

Each Guarantor acknowledges, represents, warrants and confirms to Bank that: (i)
each respective Guaranty Agreement and all other documents executed by each
Guarantor in connection therewith are valid and binding obligations of each
Guarantor, enforceable in accordance with their respective terms; (ii) the Loan,
as evidenced by the Note and other Loan Documents, shall continue to be
guarantied by each Guaranty Agreement; (iii) all of the terms, covenants,
conditions, representations, warranties and agreements contained in each
Guaranty Agreement are hereby ratified and confirmed in all respects; (iv) there
are no defenses, setoffs, counterclaims, cross-actions or equities in favor of
any Guarantor to or against the enforcement of any Guaranty Agreement or any of
the other Loan Documents; (v) no oral representations, statements, or
inducements have been made by Bank with respect to the Loan, this Amendment or
any Guaranty Agreement; and (vi) Bank is under no obligation to further amend or
modify the Agreement or any other Loan Document.




6.

This Amendment shall be binding upon, and shall inure to the benefit of, the
respective successors and assigns of the parties hereto.




7.

The Agreement, the Guaranty Agreements and all other Loan Documents, and all
other documents executed in connection with any of the foregoing, are hereby
ratified, confirmed and approved in all respects including, but not limited to,
the representations and warranties contained therein, and Borrower and each
Guarantor do each hereby represent and warrant that no default now exists.







--------------------------------------------------------------------------------

8.

Except as amended by this Amendment, no term or condition of the Agreement or
any other Loan Document shall be modified and the same shall remain in full
force and effect; provided, however, if any provision of this Amendment is in
conflict with, or inconsistent with, any provision in the Agreement (as amended)
or other Loan Documents, then the provision contained in this Amendment shall
govern and control.




9.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original.  Said counterparts shall constitute but one and the same
instrument and shall be binding upon each of the undersigned individually as
fully and completely as if all had signed but one instrument so that the joint
and several liability of each of the undersigned shall be unaffected by the
failure of any of the undersigned to execute any or all of said counterparts.




10.

AS A MATERIAL INDUCEMENT FOR BANK TO EXECUTE THIS AMENDMENT, BORROWER AND EACH
GUARANTOR DO EACH HEREBY RELEASE, WAIVE, DISCHARGE, COVENANT NOT TO SUE, ACQUIT,
SATISFY AND FOREVER DISCHARGE BANK, ITS RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AND AGENTS AND ITS AFFILIATES AND ASSIGNS FROM ANY AND ALL LIABILITY,
CLAIMS, COUNTERCLAIMS, DEFENSES, ACTIONS, CAUSES OF ACTION, SUITS,
CONTROVERSIES, AGREEMENTS, PROMISES AND DEMANDS WHATSOEVER IN LAW OR IN EQUITY
WHICH THE BORROWER AND/OR ANY GUARANTOR EVER HAD, NOW HAS, OR WHICH ANY PERSONAL
REPRESENTATIVE, SUCCESSOR, HEIR OR ASSIGN OF BORROWER AND/OR ANY GUARANTOR
HEREAFTER CAN, SHALL OR MAY HAVE AGAINST BANK, ITS RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AND AGENTS, AND ITS AFFILIATES AND ASSIGNS, FOR, UPON OR
BY REASON OF ANY MATTER, CAUSE OR THING WHATSOEVER THROUGH THE DATE THAT THIS
AMENDMENT IS EXECUTED.  BORROWER AND EACH GUARANTOR FURTHER EXPRESSLY AGREE THAT
THE FOREGOING RELEASE AND WAIVER AGREEMENT IS INTENDED TO BE AS BROAD AND
INCLUSIVE AS PERMITTED BY THE LAWS OF THE STATE OF FLORIDA.  




11.

WAIVER OF JURY TRIAL.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF
BORROWER AND EACH GUARANTOR BY EXECUTION HEREOF AND BANK BY ACCEPTANCE HEREOF,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT EACH MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AMENDMENT, THE LOAN DOCUMENTS OR ANY AGREEMENT
CONTEMPLATED TO BE EXECUTED IN CONNECTION WITH THIS AMENDMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY WITH RESPECT HERETO.  THIS PROVISION IS A MATERIAL INDUCEMENT TO BANK
TO ENTER INTO AND ACCEPT THIS AMENDMENT. EACH OF THE PARTIES AGREES THAT THE
TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY PRIOR AGREEMENT RELATED TO
ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED IN ANY LOAN DOCUMENT OR
ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN CONNECTION WITH, RELATED
TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR MODIFIED BY, THIS AMENDMENT.




[EXECUTIONS AND ACKNOWLEDGMENTS APPEAR ON FOLLOWING PAGE]




--------------------------------------------------------------------------------




THIS FIRST AMENDMENT TO REVOLVING CREDIT AND SECURITY AGREEMENT IS EXECUTED AND
DELIVERED UNDER SEAL AS OF APRIL 30, 2004.




BORROWER:




SFBC INTERNATIONAL, INC., a Delaware corporation




By: /s/ David Natan                                                  

David Natan, Vice President and CFO




GUARANTOR:




SOUTH FLORIDA KINETICS, INC., a Florida corporation,

d/b/a SOUTH FLORIDA BIOAVAILABILITY CLINIC




By: /s/ David Natan                                                  

David Natan, Vice President




SFBC FT. MYERS, INC., a Florida corporation




By: /s/ David Natan                                                  

David Natan, Vice President




SFBC ANALYTICAL LABORATORIES, INC., a Florida corporation

 

By: /s/ David Natan                                                  

David Natan, Vice President




SFBC NEW DRUG SERVICES, INC., a Florida corporation,

f/k/a SFBC CHARLOTTE, INC.




By: /s/ David Natan                                                  

David Natan, Vice President




CLINICAL PHARMACOLOGY INTERNATIONAL, INC., a Florida corporation







By: /s/ David Natan                                                  

      

David Natan, Vice President




BANK:




WACHOVIA BANK, NATIONAL ASSOCIATION




By:    /s/ Daniel N. Gonzalez                                     (SEAL)

Daniel N. Gonzalez, Senior Vice President







--------------------------------------------------------------------------------










STATE OF FLORIDA

)

)ss:

COUNTY OF BROWARD

)




The foregoing instrument was acknowledged before me this _____ day of April,
2004, by David Natan, as (i) the Vice President and CFO of SFBC INTERNATIONAL,
INC., a Delaware corporation; (ii) the Vice President of SOUTH FLORIDA KINETICS,
INC., a Florida corporation, d/b/a SOUTH FLORIDA BIOAVAILABILITY CLINIC; (iii)
the Vice President of SFBC FT. MYERS, INC., a Florida corporation; (iv) the Vice
President of SFBC ANALYTICAL LABORATORIES, INC., a Florida corporation; (v) the
Secretary of SFBC NEW DRUG SERVICES, INC., a Florida corporation, f/k/a SFBC
CHARLOTTE, INC.; and (vi) the Vice President of CLINICAL PHARMACOLOGY
INTERNATIONAL, INC., a Florida corporation, on behalf of each corporation. Such
individual is personally known to me or produced _______________ as
identification.







 

Print or Stamp Name: 

Notary Public, State of Florida

Commission Number:

My Commission Expires:







STATE OF FLORIDA

)

)ss:

COUNTY OF MIAMI-DADE

)




The foregoing instrument was acknowledged before me this _____ day of April,
2004, by Daniel N. Gonzalez, as Senior Vice President of WACHOVIA BANK, NATIONAL
ASSOCIATION, on behalf of the bank. Such individual is personally known to me or
produced _______________ as identification.







 

Print or Stamp Name:

Notary Public, State of Florida

Commission Number:

My Commission Expires:


